Skelton, Judge,
concurring in part and dissenting in part:
I concur with the opinion of the majority in awarding that part of Royce 410 to the Yankton Tribe that the majority opinion describes; and also the decision of the majority that the claim of the Docket 74 plaintiffs, first asserted in their amended petition of March 8, 1972, that the 1851 Treaty of Fort Laramie had taken 17 percent of their land south and west of the Missouri River and given it to the Yankton Tribe was barred by limitations because it was filed more than 20 years too late. I also agree with the majority in denying recovery to all plaintiffs of Royce 411 and the “no man’s land” in the northeastern and northwestern corners of Royce 410. I cannot agree with the remaining part of the majority opinion because all of the other claims of all of the plaintiffs are clearly barred by the statute of limitations, because they were first allowed in the pleadings by the Commission more than 18 years too late. The Indian Claims Commission Act, 60 Stat. 1049, 25 U.S.C. §70, et seq., enacted August 13, 1946, required all claims of Indian Tribes to be filed with the Indian Claims Commission within *191five years, i.e., prior to August 13,1951. Except for the claims of the Yankton. Tribe to Eoyce Area 410, which was set forth in a separate suit, Docket 332A, filed by it within the limitation period, which was later consolidated with this suit, (Dockets 74 and 332C) all of the other claims of the Docket 74 plaintiffs (Tetons and Yanktonais) were allowed by the Commission to be pleaded the first time by the Tetons in their plea in intervention in the Yankton suit (Docket 332C) on December 17, 1969, more than 18 years after the statute of limitations above-mentioned had barred their claims. These claims that were barred by limitations consisted of claims based on the alleged wrongful taking of their lands by the Government under the Treaty of April 29,1868; claims of alleged aboriginal Indian title to lands west of the Missouri Eiver outside their reservation; claims to 14.3 million acres of land east of the Missouri Eiver based on aboriginal title; claims to Eoyce 410 and 411, and claims on behalf of the Yanktonais to land on both sides of the Missouri Eiver based on aboriginal title, even though the Yanktonais were not plaintiffs in the original petition and have never been a party to this suit. None of these claims were included in the original petition filed in this case on August 15,1950, all of which will be pointed out in detail below.
This suit was filed by seven tribes of the Teton Sioux Indians (Tetons) on August 15,1950. The plaintiff tribes who signed the original petition were the following:
The Sioux Tribe of the Eosebud Indian Eeservation in the State of South Dakota.
The Sioux Tribe of the Standing Eock Indian Eeservation in the States of South Dakota and North Dakota.
The Sioux Tribe of the Pine Eidge Indian Eeservation in the State of South Dakota.
The Sioux Tribe of the Cheyenne Eiver Indian Eeservation in the State of South Dakota.
The Sioux Tribe of the Crow Creek Indian Eeservation in the State of South Dakota.
The Sioux Tribe of the Lower Brule Eeservation in the State of South Dakota.
The Sioux Tribe of the Santee Indian Eeservation in the State of Nebraska.
The Sioux Tribe of the Fort Peck Indian Eeservation in the State of Montana.
*192It should be emphasized that the Yanktonais were not plaintiffs in the original petition either by name or in a representative capacity. This is important on the limitations question with regard to the claim of the Yanktonais and Tetons to 14.3 million acres east of the Missouri Biver which will be discussed more fully below.
In order to show beyond question that the above mentioned claims of the Tetons are barred by the five year statute of limitations of the Indian Claims Commission Act cited above, it is necessary to show not only what claims were asserted in their original petition, but also the claims now asserted that were not included in their original petition. This showing will now be made as follows.
The Tetons (eight named tribes which did not include the Yanktonais or the Yanktons) alleged in their original petition that under the terms of the Treaty of Fort Laramie of September 17, 1851 (11 Stat. 749) they were given recognized title by the Government to the following described land:
The territory of the Sioux or Dahcotah Nation, commencing the mouth of the White Earth Biver, on the Missouri Biver, thence in a south-westerly direction to the forks of the Platte Biver; thence up the north fork of the Platte Biver to a point known as the Bed Bute, or where the road leaves the river; thence along the range of mountains known as the Black. Hills, to the head-waters of Heart Biver; thence down Heart Biver to its mouth; and thence down the Missouri Biver to the place of beginning.
It will be noted that all of this land was west of the Missouri Biver and the title thereto was based on recognized title and not on aboriginal title.
The original petition of the Tetons further alleged that another treaty was made by them with the Government on April 29, 1868 (15 Stat. 635) and under the terms of that Treaty, they relinquished “all claims or right in and to any portion of the United States or Territories, except such as is embraced within the limits aforesaid [within their reservation] and except as hereinafter provided * * in consideration of the creation by the Government of a reservation *193for them consisting of the following described lands, and other described consideration:
Article II. * * * [Cjommencing on the east bank of the Missouri river where the forty-sixth parallel of north latitude crosses the same, thence along low-water mark down said east bank to a point opposite where the northern line of the State of Nebraska strikes the river, thence west across said river, and along the northern line of Nebraska to the one hundred and fourth degree of longitude west from Greenwich, thence north on said meridian to a point where the forty-sixth parallel of north latitude intercepts the same, thence due east along said parallel to the place of beginning; and in addition thereto, all existing reservations on the east bank of said river * * *.
The Tetons alleged further in their original petition that they agreed in the 1868 Treaty that
Article XI. * * * [Tjhey will relinquish all right to occupy permanently the territory outside their reservation as herein defined, but yet reserve the right to hunt on any lands north of North Platte, and on the Republican Fork of the Smoky Hill river, so long as the buffalo may range thereon in such numbers as to justify the chase. * * *
In Article XYI of the 1868 Treaty, it was further agreed:
* * * [Tjhe country north of the North Platte river and east of the summits of the Big Horn moimtains shall be held and considered to be unceded Indian territory, * * *
The Tetons further alleged in their original petition that by reason of the Treaty of 1868 they had the following recognized titles:
Class A. All of that area lying between the 43rd and 46th standard parallels east of the 104th meridian and west of the 103rd meridian and the forks of the Cheyenne River. To this area, comprising 7,345,157 acres, the plaintiffs had an absolute fee title, — 'being part of the Permanent Reservation.
Class B. All of that area lying west of the Missouri River and included in the outer boundaries laid down by the treaty of September 17, 1851, exclusive, however, of the area described as the permanent reservation of the Sioux Tribe of Indians by Article II of the treaty of April 29, 1868. To this area, comprising 25,858,594.95 *194acres, the plaintiffs had the absolute and exclusive right to the undisturbed use and occupation.
Class C. All of that area lying to the west and north of the boundary lines laid down by the treaty of September 17,1851, as far west as the Big Horn Mountains and as far north as the Missouri River. That plaintiffs exercised their right to roam over and hunt on this area continuously subsequent to 1851, as they actually had done prior thereto. That this area of land comprises 40,578,-128.25 acres. That said right to roam over and hunt on said land was a valuable right and that plaintiffs by their occupation of this particular area secured and maintained a right recognized by defendent. (See Art. XI of said treaty of 1868.)
It should be noted that all of the land described in the Treaty of 1868 to which the Tetons claimed recognized title was located west of the Missouri River, except “all existing reservations on the east hamk of said river.” (Emphasis supplied.)
The original petition of the Tetons alleged that during the years 1873 to 1876 the Government ejected them from the Black Hills area of their reservation that was set aside for them in the Treaty of 1868, consisting of 7,345,157 acres. They alleged that the ejection was wrongful and was made permanent by the United States Congress when it enacted the law of February 28,1877,19 Stat. 254. This statute took the Black Hills area from the Tetons and redefined the boundaries of their reservation as follows:
Article I. * * * [T]he northern and western boundaries of the reservation defined by article 2 of the treaty between the United States and different tribes of Sioux Indians, concluded April 29,1868, and proclaimed February 24, 1869, shall be as follows: The western boundaries shall commence at the intersection of one hundred and third meridian of longitude with the northern boundary of the State of Nebraska; thence north along said meridian to its intersection with the South Fork of the Cheyenne River; thence down said stream to its junction with the North Fork; thence up to the North Fork of said Cheyenne River to the said one hundred and third meridian; thence north along said meridian to the South Branch of Cannon Ball River or Cedar Creek; and the northern boundary of their said reservation shall follow the said South Branch to its intersection with the *195main Cannon Ball Biver, and tbence down the said main Cannon Ball River to the Missouri River; * * *.
The Statute of 1877, enacted after an agreement had been reached with the Tetons, further provided:
* * * [A]nd the said Indians do hereby relinquish and cede to the United States all the territory lying outside the said reservation, as herein modified and described, including all privileges of hunting; and article 16 of said treaty [of 1868] is hereby abrogated.
The Tetons alleged in their original petition that by passing the law of 1877, the Government took certain of their lands guaranteed to them by the Treaties of 1851 and 1868 without paying adequate compensation therefor. They sued for such compensation based on the alleged unlawful taking by the Government in enacting the statute of 1877. Not one word appears in the original petition about any unlawful taking by the Government of lands of the Tetons under the Treaties of 1851 or 1868, and no notice whatever was given to the Government that they would ever claim a wrongful taking under those Treaties, as required by Snoqualmie Tribe of Indians v. United States, 178 Ct. Cl. 570, 372 F. 2d 951 (1967). The entire complaint of the Tetons was based on the taking of their lands under the Act of 1877. To demonstrate that this is true beyond any question, I quote the concluding numbered paragraph of the original petition of the Tetons with the caption “Recovery Due Plaintiffs” (Emphasis supplied) as follows:
The plaintiffs say they are entitled to payment for their lands on the basis of fair and honorable dealings.
They are entitled to a reasonable portion of the value of the gold, silver, and other minerals which have been produced in the Black Hills area.
They are entitled, as a minimum, to payment for timber lands at the rate the United States charged and received from timber and stone entrymen, or a fair stumpage rate for timber.
They are entitled to payment for farming and grazing lands at the rate charged by the United States to homesteaders under preemption acts.
They are entitled to payment for the loss of their roaming and hunting rights at a fair and reasonable rate from 1877, through the following years, and down *196to the time when wild game no longer “justified the chase.”
Plaintiffs therefore claim from defendant, on information and belief as follows:
1. Royalties. A fair and reasonable percent of the value of gold, silver and other minerals extracted from the Black Hills lands from February 88,1877, down to the date of settlement of this claim, less any deductions which this Honorable Commission may allow under the terms of the Act of August 13, 1946, supra, together with a continuing royalty on the value of the annual extraction of gold, silver and other minerals or the commuted value thereof.
2. Timber. Payment of at least $2.50 per acre for all timber lands in Class A (within the 1868 Permanent Keservation) — 7,345,157 acres — together with interest thereon from February 28, 1877, to the date of settlement of this claim.
3. Unceded Lands. Payment of at least 50 cents per acre for unceded lands, Class B (outside the 1868 Permanent Reservation but declared to be unceded, by the 1868 Treaty) — 25,858,594.95 acres — together with interest thereon from February 88, 1877, to the date of settlement of this claim.
4. Hunting Lands. Payment of at least 10 cents per acre for hunting lands, Class C— 40,578,123.25 acres— together with interest thereon from February 88, 1877, to the date of this claim.
WHEREFORE, the premises considered, plaintiffs pray;
That this petition be considered by the Indian Claims Commission and be reported to the Congress in favor of the plaintiffs in the amount established by the evidence and as hereinbefore set out.
For such other and further relief as to the Commission may seem just and proper in the premises. [Emphasis supplied.]
The original petition of the Tetons is important on the question of limitations not only for the claims that it contains, but also, and more importantly, for the claims it did not contain, but which are now being asserted 18 years after they are barred by limitations.
In summary, the following claims were asserted by the Teton plaintiffs in their original petition:
1. Claims only by the eight Teton Sioux Tribes named above whose names are subscribed to the petition.
*1972. Claims only for the taking of their property by Act of Congress of February 28, 1877, as follows:
(a) For farming, grazing, timber, hunting, and mineral lands tahen in 1877, including the Black Hills area of 7,345,157 acres.
(b) For loss of roaming and hunting rights from 1877 to the time when wild game no longer “justified the chase.”
(c) For a fair and reasonable per cent of the value of gold, silver, and other minerals (royalties) extracted from the Black Hills lands from 1877 to date, with continuing royalties in the future.
(d) For $2.50 per acre for all timber lands in Class A described above (7,345,157 acres in the Black Hills area), with interest from, February 28,1877 to date.
(e) For 50 cents per acre for 25,858,594.95 acres of unceded lands (Class B described above) outside of the 1868 permanent reservation, together with interest from, February 28,1877 to date.
(f) For 10 cents per acre for hunting lands (Class C described above) of 40,578,123.25 acres, with interest from February 28,1877 to date.
3. All of the claims were based on recognized title under the Treaties of 1851 and 1868.
4. All of the claims were made with reference to land west and south of the Missouri River.
The following claims now being asserted were not contained in the original petition of the eight Teton Sioux Tribes and are clearly barred by limitations:
1. All claims of the Yanktonais, who were not parties to the original petition either in person, by name or in a representative capacity. They are not now and never have been parties to this suit.
2. No claim of aboriginal title to any land whatsoever was in the petition. All claims were based on recognized title.
3. There was no claim whatever to any land east of the Missouri River.
4. The 14.3 million acres east of the Missouri River being awarded to the Tetons and Yanktonais was not claimed nor mentioned in any way.
5. No claim of any kind was made in the petition for any wrongful taking of property by the Government under the Treaties of 1851 and 1868, or either of them.
*1986. The Yankton Tribe was not a party plaintiff _in the • original petition by name or in a representative capacity. (It filed a separate suit only with reference to their claim to Noyce 410 east of the Missouri Biver, Docket 332A).
7. The claim of the Yankton Tribe to lands west and south of the Missouri Biver based on aboriginal title, or recognized title under the Treaties of 1851 and 1868, or either of them, was not in the original petition.
8. The Teton plaintiffs made no claim whatever to Boyce 410 east of the Missouri Biver in their original petition.
It is clear from the foregoing facts that the claims for compensation of the Tetons that were alleged in their original petition, filed in 1950, were made solely and exclusively on the basis that the Congress in enacting the Act of February 28,1877, took their property west and south of the Missouri Biver without the payment of adequate consideration. If they can prove these allegations, they are entitled to appropriate compensation. However, in this proceeding we are not concerned with claims under the Act of 1877, as far as limitations is concerned, because those claims are not barred and are not before us, and they are to be litigated in Docket 74A which was separated from this suit by the Commission.
We are concerned with the claims listed above now being asserted by the plaintiffs that were not contained in the original petition of the Tetons. The most important of those claims are those that contend that there was a taking of plaintiffs’ property by the Government under the Treaty of 1868 for which adequate compensation was not paid. I have shown by the contents of the petition itself that no such claim was contained therein, and no notice was given to the Government within the meaning of Snoguahnie Tribe of Indians v. United States, supra, that any such claim would be made. It is true that the Tetons described the provisions of the Treaties of 1851 and 1868 in the body of their original petition, as pointed out by the majority. However, it is clear that this was done to show they had recognized title to the land described in those treaties. They were merely pleading their title just as a landowner who has been ejected from his land would plead his deeds to the land in his ejectment suit. In *199such a case, the landowner would not and could not assert a cause of action for ejection based on his deeds. His cause of action would be based on the act of ejectment that ousted him from the land conveyed to him by the deeds. 'In like manner, the Tetons in the instant case pleaded their recognized title in their original petition by alleging the contents of the Treaties of 1851 and 1868, but their complaint for “ejectment” or unlawful taking of their property was the act of “ejectment” by the passage of the law of 1877 and acts of the Government incident thereto.
The court expressed the situation very well in Blackfeet and Gros Ventre Tribes v. United States, 127 Ct. Cl. 807, 812, 119 F. Supp. 161 (1954), cert denied, 348 U.S. 835 when it said:
* * * Appellants’ right to the land was given them by the treaty of 1855, but their claim for just compensation arose from the taking of the land in 1874. * * * The treaty in and of itself did not give rise to a claim for anything. * * * [Emphasis in original.]
See also, Baltimore Steamship Co. v. Phillips, 274 U.S. 316, 321 (1927) in which the Supreme Court said:
A cause of action does not consist of facts, but of the unlawful violation of a right which the facts show. * * * The facts * *• * do not constitute the cause of action, but they show its existence by making the wrong appear. * * *.
So it is here. The 1851 and 1868 Treaties were facts showing the right of the Tetons to the land, but their claim for just compensation arose from the taking of the land in 1877.
Events that occurred after the filing of the original petition show that no claim was made for a taking under the. Treaties of 1851 or 1868. When this case was first tried by the Commission, the Tetons introduced no evidence of a taking under either of these Treaties. All of the evidence of wrongful taking was with reference to the Act of 1877. After the Commission ruled against them and dismissed their petition, the Tetons appealed the case to this court. In a, well-reasoned opinion, the court affirmed the dismissal of the' case by the Commission. That opinion showed in no uncertain terms that the claims of the Tetons was based entirely on the *200Act of 1877. See Sioux Tribe of Indians v. United States, 146 F. Supp. 229 (1956). In that case the court stated in describing the claim of the Tetons:
This is an appeal by the Sioux Tribe of Indians from an order of the Indian Claims Commission Docket No. 74 dismissing appellant’s petition alleging that it was unconscionably compensated by defendant for 7,345,157 acres of its permanent reservation, more commonly known as the Black Hills, taken from it by the appellee pursuant to the Act of February 28x 1877,19 Stat. * * * [Footnote omitted.] [Emphasis supplied.] [/¿.at 231.]
It is true that in that opinion the Treaties of 1851 and 1868 were mentioned by the court but only for the purpose of showing the recognized title of the Tetons. There was no intimation nor notice whatever that they were claiming or would ever claim any taking of their property by the Government under either Treaty. The court pointed out that the Government had paid the Tetons under the Act of 1877 the sum of $57,048,106.00 as of 1953, and would continue to pay them $750,000.00 for many years to come, and because of these payments they had been adequately compensated. The attorney who tried the case for the Tetons admitted this was true.
On November '5,1957, the court, without opinion, remanded the case to the Commission for a determination as to whether or not proof should be reopened, and, if so, to receive such proof and reconsider its prior decision. It was clear that in remanding the case under these circumstances the court contemplated that the Commission would consider whether or not proof should be reopened as to the taking of the property of the Tetons 'by the Act of 1877 and whether adequate consideration had been paid to them for the Black Hills area and such other property as was taken by that Act, as nothing else was before the court in that appeal. Nevertheless, after the Commission reopened the case for additional proof on November 19,1958, the Tetons attempted to amend their original petition of 1950 by alleging a wrongful taking under the Treaty of 1868. The Government then asked this court to issue a writ of mandamus ordering the Commission to coniine *201any additional proof to the allegations in the original petition. The petition for mandamus was denied by one judge of the court who endorsed the word “denied” thereon. No opinion was written and there was no showing that any issue in the case was considered or decided 'by the whole court. Under these circumstances, it is evident that nothing pertaining to the issues in the case was decided by the court. The petition could have been denied by the one judge for any number of reasons, perhaps procedural in character. But the Commission took this action to mean that the denial of the petition for mandamus was the law of the case and the Tetons could thereafter claim a wrongful taking occurred under the 1868 Treaty even though such a claim was not included in their original 1950 petition. This was clearly wrong. A similar situation confronted the court in Raylaine Worsteds, Inc. v. United States, 146 F. Supp. 728 (1956). In that case the court overruled without opinion defendant’s motion to dismiss plaintiff’s petition on certain grounds alleged by defendant. The plaintiff contended that this action by the court was “the law of the case” and the defendant could never again raise the issues stated in its motion to dismiss. The court ruled against the plaintiff, stating:
It is the position of this court that the order it entered * * *, overruling the defendant’s motion to dismiss does not constitute the “law of the case” and does not preclude the court from now rendering a decision on * * * [the issue] after a hearing on the merits. [Id. at 726.]
So it was in the instant case. The denial of the petition for mandamus was not the law of the case, and it did not authorize the Commission to “throw the gates wide open” and allow the filing of an amended petition and proof for compensation for an alleged wrongful taking under the Treaty of 1868 that had long since been barred by limitations.
The Commission’s interpretation of our decision in the Snoqudlmie case, supra, and of the limitations provisions in the Indian Claims Commission Act, was so wrong and so liberal that for all practical purposes it nullified and rendered inoperative the statute of limitations. This is clearly shown in its opinion of March 8, 1972, in Docket 74, 27 Ind. Cl. *202Comm. 79,82, in which it allowed the Tetons at that late date to amend its 1950 original petition so as to claim a wrongful taking under the Treaty of 1851, when it said:
It is our opinion that the original petition in Docket 74 placed the defendant on notice that the plaintiffs might expand their claim to include lands lost under the Fort Laramie Treaty [of 1851], Therefore, the proposed amendments relate back to the original petition, and the claim stated in these amendments was “presented” to the Commission prior to August 13,1951. [Emphasis supplied.]
In the first place, the above statement shows that the- claim was not in the original petition. In the next place, the holding that notice was given that the plaintiffs might put the claim in their pleadings by amendment 20 years later is entirely too nebulous and speculative as a proper interpretation of the statute of limitations. The same reasoning and far-fetched philosophy was used by the Commission- when it allowed the Tetons to amend their original petition in 1969, by their plea in intervention, to claim, a wrongful taking under the Treaty of 1868. Under such a view, limitations has little if any meaning in Indian cases. We indicated in Snoquahnie, whether wrongiy or rightly in view .of the discussion, infra, that notice given in the original petition to the Government was important on the question of limitations. Even so, there was no notice to the Government in the original petition in the instant case either expressly; directly, indirectly, inferentially or by implication that the plaintiffs would ever assert a claim for wrongful taking -under the Treaty of 1868. There was no dissatisfaction, grievance, nor complaint whatever expressed in the original petition about the 1868 Treaty. A detailed and’careful reading of the original petition, the essential portions of which are quoted above, shows without question that all of this is true. The decision and plan to assert a claim under the 1868 Treaty was dreamed up by the Tetons and first presented in 1960, nine yéars after limitations had barred such a- claim, when they first attempted to amend their original petition. This' was the first notice of any kind that they gave to the Government that *203they intended to claim a wrongful taking under the 1868 Treaty.
It may be that our opinion in the Snoqualmie case led the Commission into error on the question of limitations in the present case. If so, perhaps we should reconsider that opinion on this question. In any event, the limitation period in the Indian Claims Commission Act is definite, unambiguous and unequivocal. The Act provides:
§ 70k. Limitation of time for presenting claims.
The Commission shall receive claims for a period of five years after August 13, 1946, and no claim existing before such date but not presented within such period may thereafter be submitted to any court or administrative agency for consideration, nor will such claim thereafter be entertained by the Congress. [25 U.S.C. § 70k (1964) ]
It is clear that the Act does not contain any provision that authorizes an Indian Tribe to give notice that sometime in the future, after the limitation period has expired, there is a possibility that it might file a different claim. The Act provides in no uncertain terms that any claim existing prior to August 13, 1946, must be filed within five years (i.e., before August 13, 1951), and if it is not filed within that period, it cannot thereafter be submitted to any court, administrative agency, or Congress for consideration. There is no doubt about the fact that Congress intended to cut off all claims not filed before August 13, 1951, and the Act so provides in clear and unmistakable language. The Commission did not follow the statute in the instant case.
The attorneys for the Tetons were apparently convinced, and correctly so, that the original petition did not allege a claim for wrongful taking under the Treaty of 1868 and that such an allegation was necessary. This is shown by the fact that they tried three times to amend the original petition to allege a claim under the 1868 Treaty, and each time the Commission rejected the amendment. In this regard, the record shows that the Tetons filed their first motion to amend on May 11, 1960 (over eight years after the claim was barred by limitations). The Commission allowed the amendment, but struck it as to the 1868 Treaty on January 30,1962. On *204February 28, 1962, the Tetons filed their second amended petition claiming a wrongful taking under the 1868 Treaty. The Commission struck this amendment on April 5, 1962. Six years later, on March 6,1968, the Tetons filed their third amended petition, claiming compensation under the 1868 Treaty (over 16 years after such claims were barred by limitations) . The Commission, on October 29,1968, again denied this third effort of the Tetons to amend their 1950 petition. Being thus frustrated in their three attempts to claim a wrongful taking under the 1868 Treaty by amendments to their 1950 petition, the Tetons resorted to other means to allege claims under the 1868 Treaty and finally succeeded when on December 17, 1969, the Commission allowed the Tetons to intervene in the suit of the Yanktons with reference to Royce Area 410 (Docket 332A) in which plea in intervention the Tetons included claims under the 1868 Treaty. The Commission allowed these claims to be made, it seems to me, out of frustration, confusion, or utter exhaustion. The gates were opened wide for the Tetons to claim whatever land, under whatever treaty, for whatever Indian Tribe, under whatever title, that they desired, notwithstanding the fact that these claims had been barred by limitations for 18 years. The Tetons lost no time in taking advantage of this opportunity to present their barred claims “through the back door.” In their plea in intervention, they were allowed for the first time to allege in pleadings filed with the Commission the following claims long since barred (more than 18 years) by limitations:
1. Claims on behalf of the Yanktonais who were not parties to the 1851 Treaty or the 1868 Treaty, or plaintiffs in person or in a representative capacity in the original petition of the Tetons.
2. Claims for the 14.3 million acres occupied by the Yanktonais east of the Missouri River.
3. Claims based on aboriginal title to land on both the east and west sides of the Missouri River. (The original petition alleged claims based only on recognised title.)
4. Claims based on alleged wrongful takings under the Treaty of 1868.
5. Claims to Royce Area 410 east of the Missouri River occupied by the Yankton Tribe.
*2056. Claims by the Tetons to an interest in the 14.3 million acres occupied by the Yanktonais east of the Missouri River based on aboriginal Indian title.
7. All other claims not contained in the original petition of 1950 of the Tetons.
The order of the Commission allowing the Tetons to intervene in Docket 332A of the Yanktons to assert a claim to Royce Area 410 is directly contrary to our recent decision in United States v. Kiowa, Comanche & Apache Tribes, 202 Ct. Cl. 29, 479 F. 2d 1369 (1973), cert. denied, 416 U.S. 936 (1974), in which we held that where a tribe of Indians timely files a claim for compensation for a wrongful taking of its property by the Government, another tribe which did not file its claim within the limitation period for a wrongful taking will not be allowed to intervene in the suit of the tribe which timely filed its claim, if the intervening tribe’s claim is adverse to the claim of the tribe that filed its claim within the limitation period. That decision bars the claim in intervention of the Tetons in the Yankton suit (Docket 332A) in this case because the Yankton suit was timely filed as to Royce Area 410, but the plea in intervention of the Tetons was barred by limitations and was adverse to the claim of the Yanktons to Royce Area 410. Consequently, the allowance of the plea in intervention of the Tetons in Docket 332A was improper. Therefore, the claims of the Tetons under the Treaty of 1868 and the other claims of the Tetons listed above that were barred by limitations were improperly allowed to be filed by the Commission in such plea in intervention.
When the Commission allowed the Tetons to intervene in Docket 332A of the Yanktons with reference to Royce Area 410, it consolidated Docket 332A (now Docket 332C) with Docket 74 of the Tetons. Therefore, in 1969, the Yanktons filed a pleading asserting for the first time a claim to land west and south of the Missouri River on the ground that they were a party to the 1851 Treaty. The Commission allowed this pleading to be filed and has allowed the Yanktons to recover an interest in such land. This was error, because, under the decision of this court in the above-cited Kiowa, Oomcmche & Apache case, the Yanktons, whose claim to land west and south of the Missouri River had been barred by limitations *206for more than 18 years, could not assert those claims for the first time in a suit timely filed by the Tetons (under the Treaty of 1877) when those claims were adverse to those of the Tetons. Consequently, any award to the Yanktons of an interest in land west and south of the Missouri River is improper and the claim thereto is barred by limitations.
One of the most glaring errors in this case by the Commission and the majority is the award of 14.8 million acres east of the Missouri River to the Tetons and Yanktonais based on aboriginal title. This is true for the following reasons:
1. The Yanktonais were not parties to the Treaties of 1851 or 1868.
2. The Yanktonais were not parties plaintiff in the original petition in this case by name or in a representative capacity, and are not now and never have been a party to this suit.
8. The Treaty of 1851 covered only land west of the Missouri River.
4. The Treaty of 1868 covered only land west of the Missouri River and along the east bank of the river.
5. The original petition in this case claimed a wrongful taking of land west of the Missouri River only.
6. The original petition claimed compensation for wrongful taking of land owned by recognized title only.
7. All of the above claims were barred by limitations by more than 18 years.
It is understandable why the Tetons included a claim on behalf of the Yanktonais to the 14.3 million acres east of the Missouri River in their plea in intervention in the Yankton suit (Docket 332C) in 1969. This was the only way the Tetons could add the 14.3 million acres to their recovery in this case, because the Tetons did not occupy this area and the Yank-tonais were not parties in the original petition, and were a separate tribe. They seek to justify this recovery by some kind of a nebulous ancestral relationship with the Yanktonais, notwithstanding the fact that the Commission found that they were separate tribes. It is clear that the Yanktonais occupied this 14.3 million acre tract, but they have no right to recover it in this case for all of the reasons set forth above.
The decision of the Commission and the majority in this case is in conflict with the opinion in McGhee ex rel. Creek *207Nation East of the Mississippi v. United States, 194 Ct. Cl. 86, 92, 437 F. 2d 995, 999 (1971), in which, the plaintiffs attempted to expand their original petition and the court said:
The Commission found, correctly in our opinion, that “not only the quantum of relief varies, so does the theory of recovery, so does the property upon which the claim of relief is founded. In fact, all varies save only the parties plaintiff.” * * *
The foregoing is true in the instant case as to quantum of relief, theory of recovery, property claimed, and also as to parties plaintiff. As to quantum of relief, there can be no doubt that the amount claimed here is vastly in excess of that claimed in the original petition of the' Tetons; the property claimed is on the east and west and south sides of the Missouri Fiver instead of west and south of the river as claimed in the original petition; the theory of recovery here is based on an alleged wrongful taking under the Treaty of 1868 instead of on the Act of 1877, and is also based on both recognized and aboriginal title, whereas the original petition contained claims based only on the Act of 1877 and on recognized title; and the parties plaintiff vary in that the Tetons were the only plaintiffs in the original petition and now we have, in addition, the Yanktons (as to land west and south of the Missouri Fiver) and the Yanktonais (as to lands east, south, and west of the Missouri).
It should be pointed out that the Commission segregated the claims of the Tetons to the 7,345,157 acres in the Black Hills area so that the claim for that area is pending before the Commission as Docket 74A. That claim is not before us in this suit. The instant suit is Docket 74 that is consolidated with the Yankton Docket 332C (for Royce Area 410). This is mentioned to show the vastness and enormity of the claims of the plaintiffs. This is no ordinary suit. The decisions of the Commission and the majority, if allowed to stand, will result in awarding the plaintiffs at least 75 or 80 million acres of land, plus 7 or 8 million acres more in Foyce Area 410. Fecovery for the 7,345,157 acres in Black Hills remains to be litigated, and if the plaintiffs prevail in that claim, the total recovery will stagger one’s imagination.
*208When it is considered that all of the claims in the present suit, except those of the Yanktons to Boyce Area 410, are barred by limitations, the decision of the Commission as to the remainder appears to be an enormous grant or gift by the Commission to the plaintiff Indian Tribes, and makes a mockery of the statute of limitations. The power and authority to make such a grant or gift is reserved to Congress and is not vested in the Commission. If the Indians involved in this case are in need of assistance, as they claim, it is up to Congress and not the Commission, to grant them whatever is necessary to take care of their needs.
I would affirm that part of the Commission’s decision awarding the described portion of Boyce 410 to the Yanktons and denying to all plaintiffs the described portion in the northeastern and northwestern corners of Boyce 410, and would reverse the decision of the Commission allowing recovery to the Tetons, the Yanktonais and the Yanktons with reference to all of the other claims, because they are barred by the statute of limitations, and would dismiss plaintiff’s suit as to those claims.